IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37643

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 332
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 26, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KEKOA GLENN GAUNAVINAKA,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and concurrent fixed sentences of ten years for two counts
       of felony injury to a child, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Kekoa Glenn Gaunavinaka pled guilty to two counts of felony injury to a child. I.C. §
18-1501(1). In exchange for his guilty pleas, additional charges were dismissed. The district
court sentenced Gaunavinaka to concurrent fixed sentences of ten years, to run concurrent with
another sentence. Gaunavinaka appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gaunavinaka’s judgment of conviction and sentences are affirmed.




                                                   2